Title: From James Madison to John Taylor, ca. 1 April 1799
From: Madison, James
To: Taylor, John


Letter not found. Ca. 1 April 1799. Mentioned in John Taylor to Creed Taylor, 10 Apr. 1799 (ViU: Creed Taylor Papers). JM agrees to be a candidate for the Virginia General Assembly. It may have been in this letter that JM requested Taylor to ask Edmund Pendleton to return the letters JM wrote him from Congress (see John Taylor to JM, 4 Mar. 1799, and n. 1; and Edmund Pendleton to JM, 12 May 1799).
